Writer’s email: lauren@iLawco.com



                                                               January 27, 2021


VIA ECF
Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                              Weiss vs. The Sukkah Company, LLC et al.
                               Civil Case No. 1:20-cv-04678-FB-RLM

Dear Judge Mann:

         We represent the plaintiff in the above-referenced action. We write pursuant to Section E
of Your Honor’s Individual Rules, with the consent of Defendants Micha Kaplan and The
Sukkah Company, LLC (collectively, “Defendants”), to request an adjournment of the telephonic
initial conference at 11:00am on February 8, 2021 in front of Your Honor.

        The parties have previously filed a stipulation adjourning the plaintiff’s time to respond
to the Defendants’ counterclaims from February 8, 2021 until March 9, 2021. (ECF Doc. No.
22). Accordingly, we seek an adjournment of the conference until after the plaintiff has
responded to the counterclaims, on a day most convenient for the Court. No previous request of
this kind has been made.

         We note that the Order directing the initial conference (ECF Doc. No. 21) includes a
deadline of February 5, 2021 to file the completed questionnaire. We ask that this date be
adjourned, along with the other deadlines in the Order, which are calculated based on the date of
the initial conference.


        We thank the Court for its attention to this matter.
                                      Respectfully submitted,

                                      LEWIS & LIN LLC

                                      /s/ Lauren Valli
                                      Lauren Valli

cc: Counsel of Record (via ECF)




                                  2
